           Case 2:19-cv-01002-RAJ Document 8 Filed 07/08/19 Page 1 of 1




 IN THE UNITED STATES DISTRICT COURT, WESTERN DISTRICT OF WASHINGTON, AT SEATTLE

PLAINTIFF SCANNING TECHNOLOGIES                         Cause No.:    2:19-CV-01002-RAJ
INNOVATIONS LLC                                         Hearing Date:
                          Plaintiff/Petitioner
vs.                                                     DECLARATION OF SERVICE OF
SMARTOSC US LLC                                         SUMMONS IN A CIVIL ACTION; COMPLAINT FOR PATENT
                     Defendant/Respondent               INFRINGEMENT; STANDING ORDER FOR CIVIL CASES
                                                        ASSIGNED TO JUDGE RICHARD A. JONES

The undersigned hereby declares: That s(he) is now and at all times herein mentioned was a citizen of
the United States, over the age of eighteen, not an officer of a plaintiff corporation, not a party to nor
interested in the above entitled action, and is competent to be a witness therein.

On the 3rd day of July, 2019 at 1:43 PM at the address of 170 S. LINCOLN STREET SUITE 150,
SPOKANE, Spokane County, WA 99201; this declarant served the above described documents upon
SMARTOSC US LLC c/o REGISTERED AGENTS, INC., REGISTERED AGENT by then and there
personally delivering 1 true and correct copy(ies) thereof, by then presenting to and leaving the same with
Ramona Doe , REGISTERED AGENT , PERSON AUTHORIZED TO ACCEPT, who accepted service,
a female approx. 25-35 years of age, 5'4"-5'6" tall, weighing 80-120 lbs with black hair with
glasses..
No information was provided or discovered that indicates that the subjects served are members of the
United States military.

Service Fee Total: $125.00

Declarant hereby states under penalty of perjury under the laws of the State of Washington that the
statement above is true and correct.

              7/8/19
DATED _______________________________________.




Skyler Gobble, Reg. # 1657, Spokane County Auditor


                                     ORIGINAL PROOF OF SERVICE
                                               PAGE 1 OF 1                 Tracking #: 0039390965
        For: Ranallo Law Office
        Ref #: 19-1002 WDWA
